Citation Nr: 1141029	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  04-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than PTSD. 

2.  Entitlement to service connection for dermatophytosis of the legs, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (the appellant) had two distinct periods of active military service.  He served in the Marine Corps from March 1972 to March 1974, and he served in the Army from October 1974 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and December 2004 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, to support his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (travel Board hearing).  Previously, in July 2005, he also testified at a hearing before a hearing officer at the RO.  A transcript of these hearings is of record. 

The Board remanded this case in May 2007 and again in January 2010.  At that time, the Board denied service connection for PTSD.  The issues of entitlement to service connection for a psychiatric disorder other than PTSD and dermatophytosis of the legs, claimed as jungle rot, were addressed in the REMAND portion of the decision.  As to the issue decided below, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to service connection for dermatophytosis of the legs, claimed as jungle rot, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's anxiety disorder is not related to, caused by, or linked to active service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Another letter was sent in January 2010.  He was also informed of how VA establishes disability ratings and effective dates in a letter dated in January 2010.  Dingess/Hartman, 19 Vet. App. 473.  Although the letter was issued after the rating decision, since service connection is being denied, no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the Veteran.  The Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records and records from the Social Security Administration (SSA).  Further, private records have been reviewed.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in June 2006.  

Next, a specific VA medical opinion pertinent to the issue decided below was obtained.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Evidence

The Veteran claims that service connection is warranted for a psychiatric disorder other than PTSD.  His service treatment records show no complaint, diagnosis or treatment for a psychiatric disorder.  These records, to include a December 1977 report of examination for hardship discharge, consistently reflect that the Veteran was clinically normal on psychiatric evaluation and he reported no history of depression or excessive worry or nervous trouble of any sort. 

After service, a 1990 emergency room note from a private hospital reflects that the Veteran's chief complaint was that he has claustrophobia.   He reported that he doesn't feel like he wants to be in areas with people, he doesn't like to be closed in, and he otherwise does not have any problems.  The impression was phobia by history, anxiety, history of alcohol abuse, and change in hypertension.  

A September 2004 letter from the Vet Center notes that the Veteran has been seen at the Veteran's Outreach Center since December 2002, and that he suffers from anxiety.  A March 2009 report of VA Mental Disorders examination reflects review of the Veteran's claims file, to include his service treatment and personnel records as well as his VA treatment records.  The diagnosis was anxiety disorder, not otherwise specified.  

The Veteran was examined by VA in September 2010.  The claims file was reviewed.  The examiner stated that at the time of the Veteran's last examination anxiety disorder was diagnosed as were panic disorder, claustrophobia, and depressive symptoms.  He stated that those disorders were encompassed in the diagnosis of anxiety disorder.  The examiner noted that at the time of the last examination, the Veteran indicated that he had undergone no psychiatric treatment until 1990, some 13 years after his discharge from service.  He noted that at that time the etiology of the noted anxiety and claustrophobia was not given.  The examiner stated that as the Veteran had no past mental health treatment or complaints prior to 1990, it was his opinion that the current mental health difficulties were not likely to have their origin or etiology during his time in the military and that nor are they related to any inservice disease or injury.  The examiner stated that there is simply no documented evidence to make that conclusion.  It was noted that the Veteran's records show that he was only followed for 6 months after the 1990 treatment and then had no further treatment for 14 years or so in 2004 when he had an evaluation for PTSD.  The examiner reported that this long time between treatments after service and lack of continuity of care seemed to indicate mental health difficulties are not related to any military service.  The examiner stated that therefore, it was his opinion that the anxiety disorder noted on the previous examination is not likely related to service.  He went on to state that regarding the etiology of the Veteran's anxiety disorder, which was first treated in 1990, 13 years prior to military, he could not give a response other than to say that such conditions often do not have to any specific known etiology is that they often emerge for unknown reasons.  He further stated that many mental disorders do not have a specific known cause.  

Based on the evidence, the Board finds that service connection for anxiety disorder is not warranted.  As noted, there is no showing of any psychiatric disorder in service or within the first post-service year.  A psychiatric disorder is first shown in the record in 1990, many years after service.  This is too remote in time to be reasonably related to service.  Further, a VA examiner has stated that the diagnosed anxiety disorder is not related to service.  In providing this requested medical comment concerning this case, this VA examiner not only reviewed the claims file for the pertinent medical and other history (as evidenced by him noting specific clinical findings in years past), he also more importantly discussed the underlying rationale of his opinion as determined by these objective clinical findings.  So the opinion has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why he concluded unfavorably, which is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)  Further the opinion stands uncontradicted in the record.  

The Board has considered the lay statements submitted in support of the Veteran's claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.   See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the  Federal Circuit determined that lay evidence can be competent and  sufficient to establish a diagnosis of a condition when (1) a  layperson is competent to identify the medical condition (noting  that sometimes the layperson will be competent to identify the  condition where the condition is simple, for example difficulty  hearing, and sometimes not, for example, a form of cancer), (2)  the layperson is reporting a contemporaneous medical diagnosis,  or (3) lay testimony describing symptoms at the time supports a  later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,   312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").   The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that his anxiety disorder is the result of service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his anxiety disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to  offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service. 

Further, to the extent that the Veteran's  statements are offered as evidence of continuity of  symptomatology, the Board acknowledges that lay evidence  concerning continuity of symptoms after service, if credible, is  ultimately competent, regardless of the lack of contemporaneous  medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to  provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of anxiety disorder until years after service weighs  heavily against any claim he may make that he has had problems  ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Veteran has stated that he had no problems until 1990, some 13 years after service.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds that the medical evidence of record does not show an etiological relationship between the Veteran's current anxiety and service.  The Board finds the most probative evidence concerning is in the September 2010 VA examination report.  The preponderance of the evidence is against finding that the Veteran has anxiety disorder etiologically related to active service.  The appeal is accordingly denied.  In  making this determination, the Board has considered the  provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the  doubt, but there is not such a state of equipoise of positive and  negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a psychiatric disorder other than PTSD is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issue concerning entitlement to service connection for a skin disorder, the Board previously remanded the claim to obtain additional information to ensure that the claims file contained the evidence necessary to make a determination in the claim.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that evidence be addressed and reconciled regarding the skin disorder.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As was pointed out in the Board's previous remand, it was noted that a July 1973 service treatment record reflected that the Veteran complained of "jock rash" and the impression was yeast infection.  The March 2009 report of VA skin disease examination reflected findings of mild fungal rash in both groins, about the Veteran's ankles and midcalves, and between his toes.  It was noted that the Veteran has reported that he has experienced skin complaints since his initial treatment in service to the present.  The Board noted that as a layperson, the Veteran is competent to report a continuity of symptoms since service.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board indicated that a November 2004 statement from a physician assistant-certified (PA-C) noted that the Veteran has dermatophytosis on the lower left extremity which, per the Veteran's report, has been there since the 1970's when he was in the military.  The PA-C provided the opinion that it is conceivable that this dermatophytosis was acquired when the Veteran was in the tropic in the 1970's and it was referred to as 'jungle rot'.  Similarly, a May 2006 statement from a FNP (family nurse practitioner) notes the Veteran's history of chronic ankle/foot fungal infection since the 1970's when he was in the military and provides the opinion that, more than likely, his current medical condition is related to his service in the military. 

The Board pointed out that although the Veteran underwent VA skin disease examination in March 2009, the opinion provided by the examiner did not reflect consideration of the medical statements in support of the Veteran's claim or his competency to report the continuity of his symptoms; thus, it was inadequate for rating purposes.  Thus the Board remanded that claim for the VA examiner to provide clarification and explanation of the medical opinion provided. 

The VA examiner reviewed the file in September 2010.  The examiner offered as his rationale that the Veteran did not have treatment for five years after one incident in service and had no treatment soon after discharge and that therefore based on a review of the file, the previous opinions made in support of the claim, as well as the Veteran's reported continuity of symptoms there was no evidence to show that the current skin disorder had its etiology in service.  The examiner did not address or reconcile the opinions offered as was mandated by the Board and neither did he address the Veteran's contentions of continuing symptoms since service.  As noted, the Veteran, as a layperson, is competent to report a continuity of symptoms since service.  

The Board notes in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined a VA compensation examination was inadequate as the examiner incorrectly required objective evidence and rejected the lay evidence offered by the Veteran.  As such, the VA examiner did not provide an adequate rationale for that opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the author of the March 2009 VA skin disease examination report and the September 2010 addendum, if available, with a request for further clarification of the opinion provided in those reports.  If that examiner is not available, have the file reviewed by a qualified physician to provide the requested addendum opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed skin disorder was incurred in service.  The claims folder should be made available for review in connection with the request.  The examiner is requested to address and reconcile the November 2004 and May 2006 opinions in support of the Veteran's claim for service connection for dermatophytosis on file.  In doing so, the examiner should specifically acknowledge and consider the Veteran's reports of a continuity of symptomatology since service.  

If a determination cannot be made without resort to speculation, that too should be noted with an explanation as to why this is so. 

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


